                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DAVID RAY EVANS,
ADC #109126                                                                            PLAINTIFF

v.                             Case No. 4:18-cv-00537-KGB/JJV

JOSEPH BUCHMAN, Medical Surgeon,
Little Rock Surgery Center, et al.                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

David Ray Evans’ complaint and amended complaint are dismissed without prejudice.

       So adjudged this the 31st day of March, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
